OPINION OF THE COURT
Greenblott, J.
On February 10, 1977 the defendant was indicted upon a single indictment which contained two counts. The first charged the defendant with possession of heroin on or about *141December 26, 1976 and the second accused him of committing burglary in the third degree on the same day.
The facts are significant since they reveal a close relationship between the two counts of the indictment. Having determined that the perpetrator of a burglary at a tavern had fled by automobile, the Binghamton police immediately commenced a lookout for the suspected vehicle. A police officer shortly thereafter observed the car and stopped it. When the officer walked toward the car, it sped down the street, where it was again stopped. The driver jumped out and fled. The police chased the suspect into a cellar of an abandoned building. When flushed from the cellar, he was subdued after a struggle and placed under arrest.
Subsequently, a search of the cellar area revealed the defendant’s wallet, a wad of tinfoil, which was later determined to contain heroin, and defendant’s notebook, all under a sofa cushion. A search of the car uncovered 21 quarts of liquor and a laundry bag, both taken from the burglarized restaurant. A pair of pliers and a crowbar which were later determined to have been used to gain entry to the burglarized premises were also found in the car. A television set, also stolen from the burglarized premises, was later found at defendant’s apartment.
Upon this appeal, the defendant contends, inter alia, that the trial court erroneously denied his motion to sever the two counts of the indictment and try each separately. CPL 200.20 (subd 2, par [b]) provides that two offenses are joinable when: "Even though based upon different criminal transactions, such offenses, or the criminal transactions underlying them, are of such nature that either proof of the first offense would be material and admissible as evidence in chief upon a trial of the second, or proof of the second would be material and admissible as evidence in chief upon a trial of the ñrst”. (Emphasis supplied.)
 The statute clearly provides that where two offenses, although constituting different criminal transactions, are such that the proof necessary to convict under the second charge would be material as evidence in chief upon the trial of the first charge, the two are properly joinable. Thus the issue presented by this appeal is whether the evidence which would be necessary to prove that the defendant was in possession of the narcotics would be admissible as evidence in chief upon the burglary trial. In our view, such evidence would be rele*142vant and material as tending to show defendant’s guilty flight from the scene of the burglary (cf. People v Reddy, 261 NY 479; see Richardson, Evidence [10th ed], § 167), and that the defendant was the perpetrator of the burglary.
Upon the trial the People proved the defendant’s guilty flight from the burglary as well as his possession of the heroin by the same evidence. He was forced from the car which he refused to stop when ordered by the police to do so. He then ran away after struggling with the police officer through the snow to the cellar of an abandoned building. After he was forced out of the cellar, his jacket, wallet and the packet of heroin were found in the cellar. All of this evidence was admissible in proving both counts of the indictment.
We have examined the remainder of defendant’s contentions and find them to be without merit.
The judgment should be affirmed.